                                                                                                       -.-----··----·----.
                                                                                                               F~LED
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT CO                                       T                  --'j
                                                                                                        CLERK US Dl~lg~ ?OURT   ·.

                                        ::~~~RN DISTRIC:~G~~:T ::AJ~~~~~~~~:~j~~~N/~;J
                                                                                      0
               UNITED STATES OF
                                 V.                                 (For Offenses Committed On or After November l, 1987)
                     MOHAMED SOLTAN
                                                                       Case Number:          18CR3982-DMS

                                                                    Jami Ferrara RET
                                                                    Defendant's Attorney
REGISTRATION NO.                 78950298
 D -
THE DEFENDANT:
lZl pleaded guilty to count(s)        1 of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Natnre of Offense                                                                Number(s)
18 USC 100l(a)(2)                 FALSE STATEMENT                                                                        1




    The defendant is sentenced as provided in pages 2 through                 4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)
D      Count(s)                                                          dismissed on the motion of the United States.

[:8J   Assessment : $100.00


       JVTA Assessment*: $
D
    *Justice for Victims of Trafficking Act of2015. Pub. L. No. 114-22.
lZl No fine                    D Forfeiture pursuant to order filed                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   December 14. 2018
                                                                   Date oflmposition of Sentence



                                                                   HON. DA    . SABRA W
                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                 18CR3982-DMS
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                     MOHAMED SOLTAN                                                                                Judgment - Page 2 of 4
    CASE NUMBER:                   18CR3982-DMS

                                                                    PROBATION
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or afler September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)                                                                               '
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
    I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)     the defendant shall support his or her dependents and meet other family responsibilities;
    5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
           the court; and
    13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall pennit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                     18CR3982-DMS
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:             MOHAMED SOLTAN                                                          Judgment - Page 3 of 4
CASE NUMBER:           18CR3982-DMS

                                SPECIAL CONDITIONS OF SUPERVISION

   1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   2. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
      Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
      or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
      revocation; the defendant shall warn any other residents that the premises may be subject to searches
      pursuant to this condition.

   3. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.

   4. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
      of credit without approval of the probation officer.

   5. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
      or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
      or corporation until the fine or restitution is paid in full.

   6. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
      owned directly or indirectly, including any interest held or owned under any other name, or entity,
      including a trust, partnership or corporation.

   7. Defendant may travel internationally and within the United States with prior permission of the probation
      officer.




                                                                                                  18CR3982-DMS
I   {-




         AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

         DEFENDANT:            MOHAMED SOLTAN                                                          Judgment - Page 4 of 4
         CASE NUMBER:          18CR3982-DMS




                                                    RESTITUTION

          The defendant shall pay restitution in the amount of     $121,279.12        unto the United States of America.

         Restitution to be paid through the Clerk, U.S. District Court. Payment ofrestitution shall be forthwith.
         During any period of incarceration the defendant shall pay restitution through the Inmate Financial
         Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is
         greater. The defendant shall pay the restitution during his supervised release/probation at the rate of $250 per
         month. These payment schedules do not foreclose the United States from exercising all legal actions,
         remedies, and process available to it to collect the restitution judgment.

         Restitution to be paid to the following victims and distribution is to be made on a pro rata basis.

         Victim                                       Amount
         Social Security Administration               $104,824.07
         Department of Health Care Services             16,455.05

         Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
         Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
         after the change occurs.




                                                                                                          18CR3982-DMS
